Exhibit 10.2

EXTENSION AGREEMENT

dated as of May 9, 2012

among

ZIPCAR VEHICLE FINANCING LLC,

ZIPCAR, INC.,

as Administrator, Servicer and Lessee

ATLANTIC ASSET SECURITIZATION LLC,

as Conduit Investor

and

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Administrative Agent, Funding Agent and Committed Note Purchaser



--------------------------------------------------------------------------------

EXTENSION AGREEMENT

THIS EXTENSION AGREEMENT (this “Agreement”), dated as of May 9, 2012, is entered
into among ZIPCAR VEHICLE FINANCING LLC, a Delaware limited liability company
(“ZVF”), ZIPCAR, INC., a Delaware corporation (“Zipcar”), ATLANTIC ASSET
SECURITIZATION LLC, as a Conduit Investor, and CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as Administrative Agent, a Funding Agent and a Committed Note
Purchaser.

RECITALS:

A. ZVF, Zipcar, the Conduit Investors, the Committed Note Purchasers, the
Funding Agents and the Administrative Agent have previously entered into that
certain Amended and Restated Series 2010-1 Note Purchase Agreement, dated as of
May 11, 2011 (as amended, supplemented, restated or otherwise modified from time
to time in accordance with the terms thereof, the “Note Purchase Agreement”);

B. ZVF, as issuer, and Deutsche Bank Trust Company Americas, a New York banking
corporation, as trustee (together with its successors in trust thereunder as
provided in the Base Indenture referred to below, the “Trustee”) and as
Securities Intermediary, have previously entered into that certain Amended and
Restated Base Indenture, dated as of May 11, 2011 (as the same may be further
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms thereof, the “Base Indenture”), as supplemented by
that certain Amended and Restated Series 2010-1 Supplement (the “Prior Series
2010-1 Supplement”) to the Base Indenture, pursuant to which ZVF issued a Series
2010-1 Variable Funding Car Sharing Asset Backed Note to the Funding Agent for
the benefit of the Conduit Investor and the Committed Note Purchaser (the
“Initial Series 2010-1 Notes” and together with any Additional Series 2010-1
Notes, the “Series 2010-1 Notes”);

C. Contemporaneously with the execution and delivery of this Agreement, ZVF and
the Trustee have entered into the Second Amended and Restated Series 2010-1
Supplement, of even date herewith (as the same may be further amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms thereof, the “Series 2010-1 Supplement” and, together with the
Base Indenture, the “Indenture”).

D. The undersigned desire to extend the Series 2010-1 Commitment Termination
Date from May 9, 2012 to May 8, 2013.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Definitions. Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Note Purchase Agreement in accordance
with Section 1.01 thereof.

2. Extension. Pursuant to definition thereof, the Series 2010-1 Commitment
Termination Date is hereby extended as of the date hereof until May 8, 2013.

3. Continuing Accuracy of Representations and Warranties. The representations
and warranties of ZVF in each of the Related Documents to which ZVF is a party
are true and correct (in all material respects to the extent such
representations and warranties do not incorporate a materiality limitation in
their terms) on the date of this Agreement as though made on and as of the date
of this Agreement. The representations and warranties of Zipcar in each of the
Related Documents to which Zipcar is a party are true and correct (in all
material respects to the extent such representations and warranties do not
incorporate a materiality limitation in their terms) on the date of this
Agreement as though made on and as of the date of this Agreement.

4. Condition to Effectiveness. The extension of the Series 2010-1 Commitment
Termination Date pursuant to paragraph 2 above shall be subject to the receipt
by Credit Agricole Corporate And Investment Bank of the Up-Front Fee as defined
and set forth in the Fee Letter of even date herewith.

5. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors and assigns.

6. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

7. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.

[SIGNATURES ON FOLLOWING PAGES]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered as of the day and year first above written.

 

ZIPCAR VEHICLE FINANCING LLC By:  

/s/ Edward G. Goldfinger

  Name: Edward G. Goldfinger   Title: Treasurer

ZIPCAR, INC., as Administrator, Servicer and

Lessee

By:  

/s/ Edward G. Goldfinger

  Name: Edward G. Goldfinger   Title: Chief Financial Officer CREDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, as Administrative Agent, Funding Agent and
Committed Note Purchaser By:  

/s/ Kostantina Kourmpetis

  Name: Kostantina Kourmpetis   Title: Managing Director By:  

/s/ Sam Pilcer

  Name: Sam Pilcer   Title: Managing Director ATLANTIC ASSET SECURITIZATION LLC,
as Conduit Purchaser By:  

/s/ Kostantina Kourmpetis

  Name: Kostantina Kourmpetis   Title: Managing Director By:  

/s/ Sam Pilcer

  Name: Sam Pilcer   Title: Managing Director